REQUESTED BY: Senator Harry B. Chronister State Capitol Lincoln, Nebraska 68509
Dear Senator Chronister:
We are responding to your letter in which you state that you are considering introducing legislation to amend Neb.Rev.Stat. § 46-1018 (Reissue 1978), to provide for `reimbursement for actual and necessary expenses' for members of Rural Water District Boards.
Neb.Rev.Stat. § 46-1018 now reads: `The chairman and all persons who may perform any service or labor as provided in sections 46-1001 to 46-1020 shall be paid such just and reasonable compensation as may be allowed by the board of directors. . . .'
You state in your letter you are attempting to reimburse board members for mileage and other out of pocket expenses incurred in connection with the business of the district. We believe that the present language in Neb.Rev.Stat. § 46-1018 (Reissue 1978) is sufficient to reimburse the board members for these expenses. We do not believe that any amendment is necessary to the present legislation to reimburse the board members, nor do we believe that the proposed language would serve any useful purpose in clarifying the power of the board.
Very truly yours, PAUL L. DOUGLAS Attorney General G. Roderic Anderson Assistant Attorney General